FILED
                            NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GREGORY RICHARD TORREZ,                          No. 09-16577

               Petitioner - Appellant,           D.C. No. 2:08-cv-00952-NVW

  v.
                                                 MEMORANDUM *
STATE OF ARIZONA ATTORNEY
GENERAL and CHARLES L. RYAN,
Interim Director of Arizona Department of
Corrections,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Arizona state prisoner Gregory Richard Torrez appeals pro se from the

district court’s judgment denying and dismissing his 28 U.S.C. § 2254 habeas


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition as untimely. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Torrez contends that the district court erred by treating his second state

petition for post-conviction relief as a collateral attack on his conviction rather than

as an amendment to his original Rule 32 petition for purposes of calculating the

timeliness of his petition. The district court did not err. See Summers v. Schriro,

481 F.3d 710, 715-17 (9th Cir. 2007). Accordingly, Torrez’s federal petition was

properly dismissed as untimely.

      We construe Torrez’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                     09-16577